Title: To George Washington from Henry Knox, 24 March 1785
From: Knox, Henry
To: Washington, George



My dear Sir.
Boston [Mass.] 24 March 1785

I thank you for your kind favor of the 28th ultimo, which I received last evening with its enclosures & I sincerely hope I shall not be under the necessity of troubling you so much again. But in the present instance I am under the necessity of mentioning that Major Winthrop Sargent has repeatedly informed me, that a certificate from you would be one of the most desirable and acceptable things to him. I at length promised him that I would request it of you. He is really clever, and was an excellent Artillery officer.
I will endevor to make an arrangement of the lime stone in

the manner that shall be the least expensive; but our spring is so backward that we have but little prospect of getting the Stone from the eastward before the month of June, It shall be forwarded by the earliest opportunity to your house, or Alexandria. The weather is now as severe as at any time during the Winter, and the Snow & Ice are nearly three feet upon a level.
I am highly delighted with the delicate gratitude of Virginia, and am at the same time charmed with your sentiments, and reasoning upon it. I sincerely hope circumstanced as you are that you may find a mode of declining the intended appropriation so as to enhance the respect and affection of your fellow citizens. My jealousy for your fame is so high, that I should prefer seeing you Cincinnatus-like following your plow, rather than accept the least pecuniary reward whatever. Your services are of that nature as to demand the approbation and admiration of succeeding generations, but cannot be rewarded by money. Thank the supreme God you are happily placed above the necessity of receiving any assistance.
Perhaps my dear Sir you could intimate to the Legislature in a manner which would be clear of every indelicate imputation that should they think proper to apply the produce of this fund to the maintainance of the Widows, and the support, and education of the children of those men of their own line, who sacrificed their lives in defence of their Country, and of the maimed soldiers, that the measure would rear an eternal monument to the virtue of the Commonwealth of Virginia. An event of this kind, which I am persuaded has been among the number of expedients conceived by you, would rank Virginia higher in the annals of America than any other State, and the idea coming from you, would place your warm and disinterested attachment to suffering in a durable and glorious point of view—let my affection plead my excuse for this freedom.
The Mall in this Town has been repaird and the trees replaced. But I beleive the gravel walk is only upon the common principle without any cement whatever. I will however enquire and if there should be any improvement, I will with pleasure communicate it—You may probably have heard that Congress have been pleased to appoint me secretary at War. I have accepted of the office and expect to be in New York about the 15th of next month. From the habits imbibed during the War,

and from the opinion of my friends that I should make but an indifferent trader, I thought upon mature consideration that it was well to accept it although the salary (2450 dollars) would be but a slender support. I have dependence upon an unweildy Estate belonging to Mrs K.s family, and upon the public certificates given for my services, but neither of these are productive, and require a course of years to make them so. In the mean time my expences are considerable, and require some funds for their supply—Congress have rendered the powers, and duties of the Office respectable, and the circumstances of my appointment were flattering, being without solicitation on my part, and nine states out of eleven voting for me—for this favorable opinion of Congress I conceive myself indebted to your friendship—I do not intend to move my family to New York Untill next June—Mrs Knox who with her little ones, are well Unites with me in presenting our affectionate respects to Mrs Washington. I am my dear Sir Your truly affectionate humble Servant

H. Knox

